UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7551



D’ANDRE LOVERTURE JACKSON,

                                               Plaintiff - Appellant,

             versus


DOCTOR TATRO; DOCTOR THOMPSON; H. HAMILTON,
RDA; NURSE HARBER, LPN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-928-7)


Submitted:    December 16, 2002           Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D’Andre Loverture Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     D’Andre Loverture Jackson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).    We have reviewed the record and

find no reversible error.   Accordingly, we grant Jackson’s motion

to amend his informal brief and affirm on the reasoning of the

district court.    See Jackson v. Tatro, No. CA-02-928-7 (W.D. Va.

Sept. 30, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2